Case 8:19-cv-02109-JVS-ADS Document 90 Filed 12/30/19 Page 1 of 3 Page ID #:3616



   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11 FEDERAL TRADE COMMISSION,                       Case No. 8:19-cv-02109-JVS (ADSx)
  12                      Plaintiff,                 ORDER AUTHORIZING
                                                     RECEIVER TO LIQUIDATE OR
  13         v.                                      ABANDON RECEIVERSHIP
                                                     ESTATE ASSETS, VACATE
  14 AMERICAN FINANCIAL SUPPORT                      LEASED PREMISES, AND
     SERVICES INC., et al.,                          RETURN LEASED VEHICLES TO
  15                                                 LESSORS
                     Defendants,
  16                                                 JUDGE:      Hon. James V. Selna
     MJ WEALTH SOLUTIONS, LLC,                       CTRM:       10C
  17
                     Relief Defendant.
  18
  19
  20         This matter comes before the Court on the ex parte application by the Court-
  21 appointed Receiver Thomas W. McNamara (“Receiver”) for an order authorizing
  22 the liquidation or abandonment of Receivership Estate assets, the vacation of
  23 leased premises, and the return of leased vehicles to their respective lessors.
  24         IT IS HEREBY ORDERED that:
  25         1.     The Receiver shall sell via commercially reasonable means Assets of
  26 the Receivership Entities, including, but not limited to, cubicles, office furniture,
  27 and computer equipment located at (i) 1261 East Dyer Road, Suites 100, 200, and
  28 250, Santa Ana, CA, (ii) 5772 Bolsa Avenue, Suite 220, Huntington Beach, CA,
                                          1       Case No. 8:19-cv-02109-JVS (ADSx)
                   ORDER AUTHORIZING RECEIVER TO SELL ASSETS AND VACATE SITES
Case 8:19-cv-02109-JVS-ADS Document 90 Filed 12/30/19 Page 2 of 3 Page ID #:3617



   1 (iii) 18001 Sky Park Circle, Suites L-M, Irvine, CA, and (iv) 500 Ygnacio Valley
   2 Road, Suite 430, Walnut Creek, CA (collectively, the “Receivership Sites”) as
   3 soon as reasonably practical, and without further Court order or hearing, in such a
   4 manner as the Receiver determines to be most cost-effective so as to maximize the
   5 recovery to the receivership estate, in the Receiver’s discretion and business
   6 judgment, in one or more public auctions and/or private sales, or any combination
   7 thereof, as the Receiver may determine will maximize value, minimize expense
   8 and expedite the sale, and such sales shall be deemed authorized and approved
   9 under 28 U.S.C. § 2004 without further notice, hearing, or court order.
  10         2.    Before the sale of the Assets of the Receivership Entities, the Receiver
  11 shall preserve all business records and hard drives that the Receiver has determined
  12 contain consumer personal information and/or potential evidence. These items will
  13 be kept in a storage facility to be determined by the Receiver.
  14         3.    In the Receiver’s discretion and business judgment, the Receiver may
  15 abandon Assets of the Receivership Entities that cannot be profitably liquidated for
  16 the benefit of the receivership estate without further notice, hearing, or court order.
  17         4.    The Receiver shall destroy documents which were located in shred
  18 bins when the Receiver took control of the Receivership Sites.
  19         5.    The Receiver shall take all steps necessary to vacate the Receivership
  20 Sites and return the properties to the lessors.
  21         6.    If the Receiver determines that there is no equity in any vehicles
  22 leased by the Receivership Entities, including, but not limited to, (i) 2020 BMW
  23 750i, (ii) 2019 Lamborghini Urus, (iii) 2018 Mercedes G63, (iv) Rolls Royce
  24 Cullinan, (v) 2018 Toyota RAV4 (black), and (vi) 2018 Toyota RAV4 (white), the
  25 Receiver shall immediately return the vehicle to the respective lessor.
  26 ///
  27 ///
  28 ///
                                          2       Case No. 8:19-cv-02109-JVS (ADSx)
                   ORDER AUTHORIZING RECEIVER TO SELL ASSETS AND VACATE SITES
Case 8:19-cv-02109-JVS-ADS Document 90 Filed 12/30/19 Page 3 of 3 Page ID #:3618



   1        7.    All such sales of the Assets of the Receivership Entities shall be
   2 deemed authorized and approved under 28 U.S.C. § 2004 without further notice,
   3 hearing, or court order.
   4        IT IS SO ORDERED.
   5
   6 Dated: December 30, 2019
   7
   8                                        Hon. James V. Selna
                                            United States District Judge
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                         3       Case No. 8:19-cv-02109-JVS (ADSx)
                  ORDER AUTHORIZING RECEIVER TO SELL ASSETS AND VACATE SITES
